The full Industrial Board of Indiana, on application filed by appellant for compensation because of injuries sustained by him, which he alleged grew out of an accident arising out of and in the course of his employment with appellee, found for the appellee and that "plaintiff suffered no disability as the result of an accidental injury arising out of and in the course of his employment with the defendant," and ordered that the plaintiff take nothing by his complaint herein and that he pay the accrued costs.
From this award this appeal is prosecuted and errors assigned are that such award is contrary to law and contrary to the evidence.
This cause was submitted on April 1, 1936, and on May 25 appellant filed his brief herein. On June 23 appellee filed a motion and gave proper notice to strike the appellant's brief from the record and dismiss the appeal for the reason that the appellant's brief fails to comply with rule 21 of this court. In his brief appellant only sets out abstract propositions of law under the heading of "Propositions and Authorities" and fails to specifically apply them in accordance with the rules of this court, therefore, no question is presented. Brown v. Tracy
(1936), 101 Ind. App. 349, 199 N.E. 156, and cases there cited.
The motion to dismiss is overruled and for the reason above stated the award is affirmed. *Page 412